significant index no department of th internal revenu washington d t treasury service tax_exempt_and_government_entities_division ‘oct in re plan plan company parent _ this fetter constitutes notice that a conditiona ranted for each of the ab standard has been plan_year beginning each conditional waiver has been granted in the internal_revenue_code code and sectio income security act of erisa thea conditional waivers has been granted is the c required to reduce the balance in the funding zero as of the end of the plan_year ccordance with sec_412 of of the employee retirement ount for which each of the ntribution that would otherwise be tandard account of the plan to waiver of the minimum_funding ve-named pension plans for the the company has experienced hardship as evidenced by on a consolidated basis negative working_capital for the fiscal y negative net_worth for the fiscal years ending net losses in income for the lll mm and in through i and bars pe fiscal years ending andi the company has experienced increased fun negotiated amendment providing for a rule o in increased earlier retirements low mandated interest rates used in funding calculations weak investment performance ot - the company's_share of health insurance cos plan assets and an increase of dollar_figure in ie tolls of the total cost ding liabilities because of a i85 retirement date that resulted the company has taken numerous steps to dffect recovery and improve its financial position the company experienced la positive operating_profit and net - dollar_figureteps taken by the company have profit for the fiscal_year ending i included e e increasing the efficiency of its operations and implementing cost reductions substantially reducing its office and pla ht workforce renegotiating a number of financing agfeements to more favorable terms reducing capital expenditures as a result of terminating its building lease in order to purchase the land and building of its primary office and manufacturing_facility and renegotiating its labor contract on following concessions retroactive to to include the o o o o o o deductible plan with changing the health insurance t a higher employees paying a greater share of cost phasing out retiree medical insurance terminating medicare supplememt sic freezing both plan and plan giving employees fewer paid hofidays starting in and freezing wages for all employees effective ae in coverage for retirees over age benefit accruals under both plan and plan were frozen effective m7 wm as of for plan and i for plan the funded statis on a current_liability basis is jj because recovery prospects are still somewhat questionable the waiver for each plan is granted subject_to the following condition the company will contribute the applicablp minimum_funding_standard to the plan by the period described in sec_412 of the code for the plan_year beginning date ie by septerpber of the following year including the amortization payment for the conditional waiver granted to the plan for the ij plan_year the company has agreed to this condition i plan the waiver for that plan is retroactively nyll and void this condition is not satisfied for a your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would fesult in the event the plan is in the accrual_of_benefits or to amended to increase benefits change the rate change the rate of vesting while any portion df the waived_funding_deficiency remains unamortized please note that any maintained by the company to increase the lipbilities of those plans or the establishment of new plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa atnendment to other retirement plans this ruling is directed only to the organization k of the code provides that it may n precedent hat requested it section be used or cited by others as when filing form_5500 for the plan_year begin plan the date of this letter should be entered information we have sent a copy of this letter to the manager ep classification in ning eee for each pn schedule b actuarial and to in accordance with a power of your authorized representative attorney form on file with ’ this office if you have any questions concerning this lett relating to this letter please refer to se t ep br please contact ra t a2 as well any correspondence sinc brely tiller we ames e holland jr manager emp oyee plans technical
